Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 1 of 44 PageID #: 221




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

GIBSON BRANDS, INC., a Delaware )
corporation,                        )
                                    )
                  Plaintiff,        )          Case No. 4:19-cv-00358-ALM
                                    )
vs.                                 )          FIRST AMENDED
                                    )          COMPLAINT
ARMADILLO DISTRIBUTION              )
ENTERPRISES, INC., a Florida        )          JURY TRIAL DEMANDED
corporation, and DOES 1 through 10, )
                                    )
                   Defendants.      )

                           FIRST AMENDED COMPLAINT

      Plaintiff Gibson Brands, Inc. (“Gibson” or “Plaintiff”) for its First Amended

Complaint against Defendant Armadillo Distribution Enterprises, Inc. and does 1

through 10 (hereinafter collectively referred to as “Armadillo” or “Defendant”)

alleges as follows:

                                   Nature of Action

      1.     This     is   an   action   for   trademark   infringement,   trademark

counterfeiting, unfair competition, trademark dilution, and other related causes of

action under federal, state and common law arising from Defendant Armadillo’s

unauthorized use of Gibson’s Flying V Body Shape Design® Trademark

(U.S. Reg. No.      2051790),    Explorer      Body   Shape    Design®     Trademark
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 2 of 44 PageID #: 222




(U.S. Reg. No. 2053805), ES Body Shape Design® Trademark (U.S. Reg. No.

2007277), SG Body Shape Design® Trademark (U.S. Reg. No. 2215791), Dove

Wing        Headstock    Design®    Trademark      (U.S.   Reg.    No.    1020485),

HUMMINGBIRD® Trademark (U.S. Reg. No. 1931670), and MODERNE®

Trademark (U.S. Reg. No. 3588609) (collectively “Gibson Trademarks”) in the

United States.

                                     The Parties

       2.      Gibson is a Delaware corporation with a principal place of business at

309 Plus Park Boulevard, Nashville, Tennessee 37217.

       3.      Upon information and belief, Defendant Armadillo is a Florida

corporation with a principal place of business at 4924 W. Waters Avenue, Tampa,

Florida 33634.

       4.      Upon information and belief, Defendant Armadillo is engaged in the

promotion and sale of various products containing Gibson’s Flying V Body Shape

Design® Trademark, Explorer Body Shape Design® Trademark, ES Body Shape

Design® Trademark, SG Body Shape Design® Trademark, Dove Wing Headstock

Design® Trademark, HUMMINGBIRD® Trademark, and MODERNE® Trademark

in the United States, including in this District, through its business, catalogs,

distributors, and its websites at www.deanguitars.com and www.lunaguitars.com.




                                           2
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 3 of 44 PageID #: 223




      5.     The true names and capacities of Defendants DOES 1 through 10 are

unknown to Plaintiff, who therefore sues said Defendants by such fictitious names.

Plaintiff is informed and believes and thereon alleges that each of the Defendants

designated herein as a fictitiously named Defendant is, in some manner,

responsible for the events and happenings herein referred to, either contractually or

tortuously, and caused damage to the Plaintiff as herein alleged. When Plaintiff

ascertains the true names and capacities of DOES 1 through 10, it will ask leave of

this Court to amend its Complaint by setting forth the same.

                              Jurisdiction and Venue

      6.     Original subject matter jurisdiction of this Court is based on

28 U.S.C. § 1331 (federal question), 28 U.S.C. §1338(a) and (b) (Acts of Congress

relating to trademarks and related actions), Sections 39 and 43(a) and (c) of the

United States Trademark Act of 1946 (“Lanham Act”), as amended

(15 U.S.C. §1121 and 1125(a)(c)). This court has supplemental jurisdiction over

Gibson’s state law claims pursuant to 28 U.S.C. §1367 (Supplemental Jurisdiction)

because they are substantially related to Gibson’s federal claims and arise out of

the same case or controversy, as well as the principles of pendent jurisdiction.

      7.     Subject matter jurisdiction of this Court is also based on

28 U.S.C. § 1332 (diversity jurisdiction) because complete diversity exists between




                                          3
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 4 of 44 PageID #: 224




the parties and the amount in controversy requirement is met: Gibson is a citizen of

Delaware and Tennessee, and Armadillo is a citizen of Florida, and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

      8.     This action arises out of wrongful acts including advertising, offering

for sale, selling, and distributing infringing products by Armadillo within this

judicial district. This Court has personal jurisdiction over Defendant Armadillo

under the Texas Long-Arm Statute, Tex. Civ. Prac. & Rem. Code § 17.042, as it

conducts business in the state of Texas and the exercise of such jurisdiction is

consistent with due process under the United States Constitution. In addition,

Defendant has minimum contacts within the State of Texas and the Southern

District of Texas; and Defendant’s contacts with the State of Texas arise from, or

are directly related to, Plaintiff’s cause of action.

      9.     Venue is proper in this district under 28 U.S.C. §1391(b) and (c), as

Defendant is subject to personal jurisdiction in this District and a substantial part of

the events giving rise to these claims occurred in this District.

                    Gibson’s Use And Ownership Of Its Marks

      10.    Plaintiff Gibson is engaged in the business of developing,

manufacturing and selling musical instruments, including electric guitars, acoustic




                                            4
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 5 of 44 PageID #: 225




guitars, basses, mandolins, and other stringed instruments under the famous

GIBSON® Trademark for over a century.

      11.   Gibson guitars are sold worldwide. Gibson’s instruments have gained

worldwide recognition and reputation, winning awards for their designs.

      12.   Gibson is the sole owner of the distinctive design mark Flying V Body

Shape Design®, U.S. Trademark Reg. No. 2051790. This Trademark was issued

by the U.S. Patent and Trademark Office on April 15, 1997, and has been

continuously and exclusively used in commerce by Gibson since 1958. A copy of

the Trademark’s registration is attached hereto as Exhibit “A.”

      13.   Gibson is the sole owner of the distinctive design mark Explorer Body

Shape Design®, U.S. Trademark Reg. No. 2053805. This Trademark was issued

by the U.S. Patent and Trademark Office on April 22, 1997, and has been

continuously and exclusively used in commerce by Gibson since 1958. A copy of

the Trademark’s registration is attached hereto as Exhibit “B.”

      14.   Gibson is the sole owner of the distinctive design mark ES Body

Shape Design®, U.S. Trademark Reg. No. 2007277. This Supplemental Trademark

Registration was issued by the U.S. Patent and Trademark Office on October 8,

1996, and has been continuously and exclusively used in commerce by Gibson




                                         5
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 6 of 44 PageID #: 226




since 1958.      A copy of the Trademark’s registration is attached hereto as

Exhibit “C.”

      15.      Gibson is the sole owner of the distinctive design mark SG Body

Shape Design®, U.S. Trademark Reg. No. 2215791. This Trademark was issued

by the U.S. Patent and Trademark Office on January 5, 1999, and has been

continuously and exclusively used in commerce by Gibson since 1961. A copy of

the Trademark’s registration is attached hereto as Exhibit “D.”

      16.      Gibson is the sole owner of the distinctive design mark Dove Wing

Headstock Design®, U.S. Trademark Reg. No. 1020485. This Trademark was

issued by the U.S. Patent and Trademark Office on September 16, 1975, and has

been continuously and exclusively used in commerce by Gibson since 1922. A

copy of the Trademark’s registration is attached hereto as Exhibit “E.”

      17.      Gibson   is   the   sole   owner   of   the   distinctive   word   mark

HUMMINGBIRD®, U.S. Trademark Reg. No. 1931670. This Trademark was

issued by the U.S. Patent and Trademark Office on October 31, 1995, and has been

continuously and exclusively used in commerce by Gibson since 1960. A copy of

the Trademark’s registration is attached hereto as Exhibit “F.”

      18.      Gibson is the sole owner of the distinctive word mark MODERNE®,

U.S. Trademark Reg. No. 3588609. This Trademark was issued by the U.S. Patent




                                           6
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 7 of 44 PageID #: 227




and Trademark Office on March 10, 2009, and has been continuously and

exclusively used in commerce by Gibson since 1982. A copy of the Trademark’s

registration is attached hereto as Exhibit “G.”

      19.    Gibson has spent millions of dollars in the advertising and promotion

of the Gibson Trademarks, which have been used in conjunction with various

Gibson stringed instruments.

      20.    Gibson has sold millions of guitars bearing the Gibson Trademarks.

      21.    Gibson authorized dealers sell products bearing the Gibson

Trademarks in every state in the United States and numerous countries around the

world.

      22.    Gibson products bearing the Gibson Trademarks are featured in nearly

every guitar trade magazine that includes guitars.

      23.    Gibson products bearing the Gibson Trademarks have received a

substantial amount of unsolicited press including:

             (a)   being featured in movies such as A Star is Born, Back to the

Future, Black Snake Moan, Bandslam, It Might Get Loud, August Rush, Country

Strong, The Runaways, Jailhouse Rock, and School of Rock;




                                          7
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 8 of 44 PageID #: 228




                                    8
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 9 of 44 PageID #: 229




            (b)    being featured throughout the Rock and Roll Hall of Fame,

Musicians Hall of Fame and Museum, and the National Guitar Museum’s exhibit

“Guitar: The Instrument That Rocked The World”;

            (c)    being featured on television shows such as House, Saturday

Night Live, Late Night with Jimmy Fallon, Metalocalypse, and American Idol;

            (d)    being featured on the cover of countless popular guitar and

music magazines;




                                       9
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 10 of 44 PageID #: 230




                                    10
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 11 of 44 PageID #: 231




                                    11
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 12 of 44 PageID #: 232




                                    12
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 13 of 44 PageID #: 233




           (e)   being featured on the cover of countless music albums;




                                     13
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 14 of 44 PageID #: 234




                                    14
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 15 of 44 PageID #: 235




                                    15
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 16 of 44 PageID #: 236




            (f)   being featured in countless music videos;

            (g)   being featured within articles of countless popular guitar, rock,

and other pop culture magazines;




                                       16
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 17 of 44 PageID #: 237




            (h)   guitar encyclopedia books devote a significant amount of space

to the Gibson guitars displaying the Gibson Trademarks;




            (i)   books written about rock history or famous guitarists feature the

Gibson guitars displaying the Gibson Trademarks;

            (j)   books have been written specifically about the fame of the

Gibson ES guitar: such as Tony Bacon, The Gibson 335 Guitar Book: Electric

Semi-Solid Thinlines and the Players Who Made Them Famous (Backbeat August

1, 2016); Adrian Ingram, The Gibson 335: Its History and Its Players

(Centerstream Publications June 1, 2006);




                                       17
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 18 of 44 PageID #: 238




           (k)    books have been written specifically about the fame of the

Gibson Flying V and Explorer guitars: such as Tony Bacon, Flying V, Explorer,

Firebird- An Odd-Shaped History of Gibson’s Weird Electric Guitars

(Backbeat Books 2011); Zachary R. Fjestad, Gibson Flying V (Blue Book

Publications 2007); and Larry Meiners, Flying V: The Illustrated History of this

Modernistic Guitar (2001);




                                      18
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 19 of 44 PageID #: 239




           (l)    books have been written specifically about the fame of the

Gibson SG guitar: such as Tony Bacon, The SG Guitar Book: 50 Years of Gibson’s

Stylish Solid Guitar (Backbeat Books 2015); and John Bulli, Guitar History

Volume 2: Gibson SG (Bold Strummer Ltd 1989);




           (m)    a book has been written specifically about the fame and

collectability of the Gibson Moderne guitar: Ronald Lynn Wood, Moderne: Holy

Grail of Vintage Guitars (Centerstream Publications December 1, 2008);




                                      19
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 20 of 44 PageID #: 240




          (n)     being featured in countless concerts when used by famous

musicians on stage; and

           (o)    The Academy of Science & Technology, according to the

Guinness Book of World’s Record, built the world’s largest playable guitar, a

43.5 feet long and 16 feet wide replica of a Gibson Flying V®, and that guitar has

been displayed in the Exhibit “The Guitar” the Instrument that Rocked the World,

and displayed at, among other places, the Carnegie Science Center and Liberty

Science Center in Jersey City, New Jersey.




                                       20
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 21 of 44 PageID #: 241




[Available at http://www.musicradar.com/news/guitars/worlds-largest-playable-guitar-on-show-608201.]

        24.     As a result of the quality of Gibson’s products and the extensive sales,

licensing and marketing, advertising and promotion of these products under the

Gibson Trademarks, the Gibson Trademarks have become famous trademarks that

are widely and favorably known by the general consumers in Texas, in the

United States, and elsewhere as designating high quality and dependable products

originating exclusively from Gibson and its related companies. As a direct result

of Gibson’s promotional efforts and extensive sales, the Gibson Trademarks have

been prominently placed in the minds of the public. The Gibson Trademarks are

distinctive designs and word marks owned exclusively by Gibson, achieving

secondary meaning from over 50 years of use with Gibson spending millions of

dollars on promotion of the Gibson Trademarks. Consumers are exposed to the




                                                     21
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 22 of 44 PageID #: 242




Gibson Trademarks through magazines, newspapers, television, and the Internet.

As a result, the Gibson Trademarks have become widely known and valuable

trademarks, possessing a strong secondary meaning among consumers.

Consequently, the Gibson Trademarks have come to symbolize the enormous

goodwill of Gibson’s business in Texas, in the United States, nationwide, and

elsewhere. No other manufacturer lawfully uses the Gibson Trademarks or any

other substantially similar marks for similar types of goods without Gibson’s

authorization.

      25.    The Gibson Trademarks have been famous in Texas, in the

United States, nationwide, and elsewhere since long prior to the acts complained of

herein. The Gibson Trademarks have been used exclusively nationwide and have

been used exclusively by Gibson.

      26.    The above-identified registrations remain in full force and effect and

are prima facie proof of Gibson’s exclusive right to own and use the Flying V

Body Shape Design® Trademark, Explorer Body Shape Design® Trademark, SG

Body Shape Design® Trademark, Dove Wing Headstock Design® Trademark,

HUMMINGBIRD® Trademark, and MODERNE® Trademark. In addition, the

Flying V Body Shape Design® Trademark, Explorer Body Shape Design®

Trademark, SG Body Shape Design® Trademark, Dove Wing Headstock Design®




                                        22
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 23 of 44 PageID #: 243




Trademark, HUMMINGBIRD® Trademark, and MODERNE® Trademark are

incontestable pursuant to Section 15 of the Lanham Act (15 U.S.C. § 1065).

                Defendant’s Misuse of The Gibson Trademarks

      27.   Upon information and belief, Defendant Armadillo offers for sale,

sells, and distributes electric guitars in the United States using Gibson’s Flying V

Body Shape Design® Trademark, Explorer Body Shape Design® Trademark, ES

Body Shape Design® Trademark, SG Body Shape Design® Trademark, Dove Wing

Headstock Design® Trademark, HUMMINGBIRD® Trademark, and MODERNE®

Trademark (“Defendant’s Unauthorized Products”) through its business, catalogs,

distributors, its websites at www.deanguitars.com and www.lunaguitars.com.

Examples of Defendant’s Unauthorized Products are attached hereto as Exhibit

“H.” Sample images are provided below:

         The Gibson Trademarks                  Armadillo’s Infringing Product




                                        23
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 24 of 44 PageID #: 244




                                    24
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 25 of 44 PageID #: 245




            HUMMINGBIRD®                                 Hummingbird

               MODERNE®                                    Modern

      28.   Defendant is not an authorized retailer or distributor for any goods

bearing the Gibson Trademarks and has not acquired the goods from Gibson.

      29.   Upon    information   and   belief,   notwithstanding   the   lack   of

authorization from Gibson and the fact that said Defendant’s Unauthorized

Products otherwise are not authorized to be sold utilizing the Gibson Trademarks,

Armadillo has made repeated unauthorized use of the Gibson Trademarks in

connection with said products, as described below, with the intent to mislead and

confuse consumers into believing that said Defendant’s Unauthorized Products are

made directly by Gibson pursuant to Gibson's strict quality control standards or

that said Defendant’s Unauthorized Products are otherwise authorized, licensed, or

sponsored by Gibson and with the intent of misappropriating, for its own benefit,




                                        25
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 26 of 44 PageID #: 246




the tremendous goodwill built up by Gibson in the Gibson Trademarks.

[See Exhibit “H.”].

      30.    In particular, Armadillo has improperly used the Gibson Trademarks

in its advertising and promotional materials for said Defendant’s Unauthorized

Products on its websites at www.deanguitars.com and www.lunaguitars.com and

has thus falsely stated or otherwise implied that said Defendant’s Unauthorized

Products are made directly by Gibson pursuant to Gibson's strict quality control

standards or that its use of the Gibson Trademarks is authorized or licensed by

Gibson.

      31.    Gibson is informed and believes, and thereon alleges that, Armadillo

is or has been directly and indirectly advertising and selling the Defendant’s

Unauthorized Products bearing the Gibson Trademarks through its catalogs,

distributors, and its websites at www.deanguitars.com and www.lunaguitars.com.

      32.    Upon information and belief, the aforementioned misuse of the

Gibson Trademarks by Armadillo was done with the intent of deceiving or

misleading   customers   into   mistakenly   believing   that   said   Defendant’s

Unauthorized Products were authorized Gibson products originating from Gibson

or its related companies and otherwise misappropriating the goodwill built up by

Gibson in the Gibson Trademarks and otherwise attracting and misdirecting




                                       26
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 27 of 44 PageID #: 247




consumers looking for genuine or authorized Gibson goods to the Defendant’s

Unauthorized Products.

      33.   Upon information and belief, Armadillo had constructive knowledge

that Defendant’s Unauthorized Products were infringing the Gibson Trademarks.

The Gibson Trademarks are all registered in the United States: the Flying V Body

Shape Design® Trademark, Explorer Body Shape Design® Trademark, ES Body

Shape Design® Trademark, SG Body Shape Design® Trademark, and

HUMMINGBIRD® Trademark have been registered since the 1990s, and the

MODERNE® Trademark since 2009.              The Dove Wing Headstock Design®

Trademark has been registered since 1975.

      34.   Armadillo has actual knowledge of the infringement of the Gibson

Trademarks by Defendant’s Unauthorized Products. Gibson contacted Armadillo

on October 20, 2017, via a cease and desist letter describing the infringement of

Gibson’s Flying V Body Shape Design® Trademark and Explorer Body Shape

Design® Trademark. [See October 20, 2017 Cease and Desist Letter attached as

Exhibit “I.”]. Gibson contacted Armadillo on May 13, 2019, via a cease and desist

letter describing the infringement of Gibson’s ES Body Shape Design® Trademark,

HUMMINGBIRD® Trademark, and MODERNE® Trademark. [See May 13, 2019

Cease and Desist Letter attached as Exhibit “J.”]. Armadillo has actual knowledge




                                       27
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 28 of 44 PageID #: 248




of the infringement of Gibson’s Dove Wing Headstock Design® Trademark, via an

Opposition proceeding initiated by Gibson on May 5, 2006 and decided on June

10, 2009. [See June 10, 2009 Opposition No. 91170847 attached as Exhibit “K.”].1

      35.   Despite its constructive and actual knowledge of the infringement of

the Gibson Trademarks by Defendant’s Unauthorized Products, Armadillo has

continued to directly and indirectly advertise and sell the Defendant’s

Unauthorized Products bearing the Gibson Trademarks through its catalogs,

distributors, and its websites at www.deanguitars.com and www.lunaguitars.com

and provide Defendant’s Unauthorized Products to distributors whom then sell

Defendant’s Unauthorized Products to the end consumer.

      36.   Prior to commencing this lawsuit, Gibson and its representatives

communicated directly with Armadillo’s counsel in an attempt to resolve this

matter without the necessity of bringing this lawsuit, but Armadillo has failed to

cease all unauthorized use of the Gibson Trademarks as requested by Gibson and

continues to deliberately and intentionally use the Gibson Trademarks without the

consent of Gibson.




1
 Gibson did not provide Armadillo with actual notice of the infringement of
Gibson’s SG Body Shape Design® Trademark as the infringement was determined
after the original Complaint was filed on May 14, 2019.



                                       28
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 29 of 44 PageID #: 249




       37.    The misuse of the Gibson Trademarks by Armadillo was intended to

cause, has caused, and is likely to continue to cause, consumer confusion, mistake

or deception including the misleading of consumers into mistakenly believing that

the Defendant’s Unauthorized Products are made directly by Gibson pursuant to

Gibson's strict quality control standards or Gibson has authorized, licensed, or

sponsored the use by Armadillo of the Gibson Trademarks for those products.

       38.    The aforementioned misuse of the Gibson Trademarks by Armadillo

is damaging to the reputation and goodwill of Gibson and the Gibson Trademarks.

       39.    Upon information and belief, the aforesaid acts of Armadillo have

caused and, unless enjoined, will continue to cause irreparable damage to Gibson

and to the reputation of its valuable Gibson Trademarks.

       40.    Gibson has no adequate remedy at law.

                                 COUNT I
         Trademark Infringement Under The United States Trademark
                          Act (15 U.S.C. 1114 (1))

       41.    Gibson repeats the allegations set forth in Paragraphs 1 through 40, as

if fully set forth herein.

       42.    Armadillo’s use of a reproduction, counterfeit, copy, or colorable

imitation of the famous Gibson Trademarks, without Gibson’s consent, in

commerce in connection with the sale, offering for sale, distribution, or advertising




                                         29
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 30 of 44 PageID #: 250




of their products or services is likely to cause confusion, or to cause mistake, or to

deceive the public, and thus constitutes trademark infringement pursuant to

15 U.S.C.§ 1114.

       43.    The complained of acts constitute willful, deliberate, and intentional

infringement of Gibson’s federally registered trademarks for the Gibson

Trademarks in violation of §32(1) of the Lanham Act (15 U.S.C. §1114(1)).

       44.    Armadillo’s intentional and willful infringement of the Gibson

Trademarks has caused, and will continue to cause, damage to Gibson and is

causing irreparable harm to Gibson for which there is no adequate remedy at

law. Armadillo is directly liable for these actions.

                                COUNT II
        Trademark Counterfeiting Under The United States Trademark
                         Act (15 U.S.C. 1114(1))

       45.    Gibson repeats the allegations set forth in Paragraphs 1 through 40, as

if fully set forth herein.

       46.    Upon information and belief, Armadillo intentionally and willfully

used, without Gibson’s consent, counterfeit versions of Gibson’s Flying V Body

Shape Design® Trademark, Explorer Body Shape Design® Trademark, SG Body

Shape Design® Trademark, Dove Wing Headstock Design® Trademark,

HUMMINGBIRD® Trademark, and MODERNE® Trademark in commerce,




                                         30
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 31 of 44 PageID #: 251




knowing that the marks were counterfeit. Armadillo used the counterfeit marks in

connection with the sale, offering for sale, or distribution of their goods and

services, which is likely to cause confusion, or cause mistake, or deceive the

public.

       47.    Armadillo uses the counterfeit marks on electric and acoustic guitars,

the identical goods Gibson’s Flying V Body Shape Design® Trademark,

Explorer Body Shape Design® Trademark, SG Body Shape Design® Trademark,

Dove Wing Headstock Design® Trademark, HUMMINGBIRD® Trademark, and

MODERNE® Trademark are registered for.

       48.    The complained of acts constitute trademark counterfeiting in

violation of Section 32(1) of the Lanham Act (15 U.S.C. §1114(1)).

                                COUNT III
False Designation of Origin, Passing Off, and Unfair Competition Under The
             United States Trademark Act (15 U.S.C. 1125(a))

       49.    Gibson repeats the allegations set forth in Paragraphs 1 through 40, as

if fully set forth herein.

       50.    Armadillo’s use of the Gibson Trademarks, without Gibson’s consent,

in commerce to promote, market, or sell their products or services in direct

competition with Gibson’s products and services constitutes False Designation of

Origin and Unfair Competition pursuant to 15 U.S.C. § 1125(a). Armadillo’s use




                                         31
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 32 of 44 PageID #: 252




of the Gibson Trademarks is a false designation of origin, a false or misleading

description of fact, and/or a false or misleading representation of fact, which is

likely to cause confusion, or cause mistake, or to deceive as to the affiliation,

connection, or association of Armadillo with Gibson and/or as to the origin,

sponsorship, or approval of Armadillo’s products and commercial activities with

Gibson.

       51.    The complained of acts constitute willful, deliberate, and intentional

false designations of origin as to products made available by Armadillo and unfair

competition in violation of §43(a) of the Lanham Act (15 U.S.C. §1125(a)).

       52.    Armadillo’s wrongful activities have caused - and unless enjoined by

this Court - will continue to cause irreparable injury and other damages to Gibson’s

business and reputation, and will continue to cause damage to the goodwill it has

developed in its Gibson Trademarks. Gibson has no adequate remedy at law.

                                 COUNT IV
          Trademark Dilution Under The United States Trademark Act
                             (15 U.S.C. 1125(c))

       53.    Gibson repeats the allegations set forth in Paragraphs 1 through 40, as

if fully set forth herein.




                                         32
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 33 of 44 PageID #: 253




       54.     Armadillo’s unauthorized use of the famous Gibson Trademarks is

likely to dilute and blur the distinctive quality of these marks and to tarnish the

Gibson Trademarks.

       55.     The complained of acts have diluted and damaged the distinctive

quality of Gibson’s famous Gibson Trademarks and constitute trademark dilution

of the famous marks in violation of §43(c) of the Lanham Act (15 U.S.C.

§1125(c)).

       56.     Upon information and belief, Armadillo willfully intended to trade on

Gibson’s reputation and/or cause dilution and tarnishment of Gibson’s famous

Gibson Trademarks.

                                  COUNT V
   Intentional Interference With Economic Advantage in Violation of Texas
                                Common Law

       57.     Gibson repeats the allegations set forth in Paragraphs 1 through 40, as

if fully set forth herein.

       58.     Gibson has for years entered into contracts with others and has

reasonably expected to continue to enter into contracts licensing the Gibson

Trademarks to various entities for use with guitars, toys, jewelry, clothing, and

other goods.




                                          33
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 34 of 44 PageID #: 254




      59.    Armadillo has known that the Gibson Trademarks are highly desirable

property to Gibson, other guitar manufacturers, and companies engaging in the sale

of clothing, guitar accessories, memorabilia, and other collectable goods.

Additionally, Armadillo has known of Gibson’s desire and intent to license the

valuable Gibson Trademarks to existing and potential clients for use with guitars

and other goods.

      60.    Having seen that Armadillo misappropriated the Gibson Trademarks

for their own gain, without Gibson’s permission and without any compensation to

Gibson, other companies now do not feel it necessary to enter into or continue with

licensing agreements with Gibson for the use of the Gibson Trademarks.

      61.    Absent Armadillo’s infringing conduct, it is reasonably certain that

Gibson would have continued to license its Gibson Trademarks to existing and

prospective clients.

      62.    Armadillo’s conduct has caused Gibson substantial harm and damages

because Gibson is unable to fully commercialize on the licensing of the Gibson

Trademarks to various companies engaged in the sale of clothing, guitar

accessories, memorabilia, and other collectable goods.

      63.    The complained of acts constitute intentional interference with

economic advantage in violation of the common law of the State of Texas.




                                        34
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 35 of 44 PageID #: 255




                              COUNT VI
    Trademark Dilution Under Tex. Bus. & Comm. Code (Section 16.103)

       64.    Gibson repeats the allegations set forth in Paragraphs 1 through 40, as

if fully set forth herein.

       65.    Through Gibson’s long-standing and extensive use, and the consumer

recognition, the Gibson Trademarks are famous.

       66.    Armadillo’s adoption and use of the Gibson Trademarks have caused

and are likely to cause dilution by blurring and weakening of the Gibson

Trademarks

       67.    Armadillo’s willful intent to trade on the Gibson Trademarks on its

guitars threatens to harm the reputation of the famous Gibson Trademarks.

       68.    As a direct and proximate result of Armadillo’s actions, Gibson has

suffered and will continue to suffer damages, including damage to its goodwill and

reputation.

       69.    The complained of acts are likely to cause injury to the business

reputation of, or otherwise dilute, the distinctive quality of the Gibson Trademarks

in violation of § 16.103 of the Texas Business and Commerce Code.




                                         35
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 36 of 44 PageID #: 256




                              COUNT VII
         Trademark Infringement in Violation of Texas Common Law

       70.    Gibson repeats the allegations set forth in Paragraphs 1 through 40, as

if fully set forth herein.

       71.    Gibson has a valid, legally protectable interest in the Gibson

Trademarks.

       72.    Armadillo used the Gibson Trademarks in commerce to identify its

own goods.

       73.    Armadillo did not have Gibson’s consent, permission, or license to

use the Gibson Trademarks.

       74.    Armadillo used the Gibson Trademarks with the intent to confuse

consumers regarding the origins of Armadillo’s goods.

       75.    Armadillo’s use of the Gibson Trademarks has caused consumer

confusion, and will continue to cause confusion, regarding the origins of

Armadillo’s products and has diminished Gibson’s goodwill and ability to control

the goods sold under the Gibson Trademarks.

       76.    The complained of acts constitute trademark infringement in violation

of the common law of the State of Texas.

       77.    Armadillo’s acts have caused, and will continue to cause, Gibson to

suffer damages.



                                         36
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 37 of 44 PageID #: 257




                                 COUNT VIII
             Unfair Competition in Violation of Texas Common Law

       78.    Gibson repeats the allegations set forth in Paragraphs 1 through 40, as

if fully set forth herein.

       79.    Through Armadillo’s use of the Gibson Trademarks in connection

with its guitars, Armadillo is passing off its goods as those of Gibson’s in a manner

that is false, misleading, and misrepresentative of the nature, characteristics, and

quality of Gibson’s goods.

       80.    Armadillo misappropriated the Gibson Trademarks, in which Gibson

created through extensive resources, with the intent to free ride off of Gibson’s

goodwill and engage in direct competition with Gibson.

       81.    As a direct and proximate result of Armadillo’s actions, Gibson has

suffered and will continue to suffer damages, including irreparable damage to its

goodwill and reputation.

       82.    The complained of acts constitute unlawful acts of unfair competition

and unlawful, unfair and fraudulent business practices in violation of the common

law of the State of Texas.




                                         37
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 38 of 44 PageID #: 258




                                  COUNT IX
        False Designation of Origin in Violation of Texas Common Law

       83.    Gibson repeats the allegations set forth in Paragraphs 1 through 40, as

if fully set forth herein.

       84.    Through Armadillo’s use of the Gibson Trademarks in interstate

commerce in connection with its guitars, Armadillo has falsely designated those

goods as affiliated with Gibson.

       85.    Armadillo’s use of the Gibson Trademarks has the capacity to

materially deceive potential consumers, and is likely to cause confusion, or to

cause mistake, or to deceive as to the origin of Armadillo’s guitars.

       86.    As a result of Armadillo’s false designation of its guitars, Gibson has

suffered, and will continue to suffer damages, including irreparable damage to its

goodwill and reputation.

                                  COUNT X
             Unjust Enrichment in Violation of Texas Common Law

       87.    Gibson repeats the allegations set forth in Paragraphs 1 through 40, as

if fully set forth herein.

       88.    Through Armadillo’s use of the Gibson Trademarks, Armadillo has

used the significant goodwill and consumer recognition inherent in the Gibson




                                         38
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 39 of 44 PageID #: 259




Trademarks to gain business and compete directly with Gibson for potential

customers.

      89.    Through Armadillo’s use of the Gibson Trademarks, Armadillo’s

marketing efforts have benefited and Armadillo has profited financially, and is

likely to continue benefiting and profiting, by leading customers to believe that

Armadillo’s guitars using the Gibson Trademarks are affiliated with Gibson.

      90.    As a direct and proximate result of Armadillo’s actions, Gibson has

suffered and will continue to suffer damages, including irreparable damage to its

goodwill and reputation.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Gibson Brands, Inc. prays for judgment as

follows:

      1.     That judgment be entered in favor of Plaintiff on all causes of action

set forth herein.

      2.     That in accordance with Section 35 of the Lanham Act

(15 U.S.C. §1117), Plaintiff be awarded monetary damages sufficient to recover:

(1) Defendants’ profits on Defendant’s Unauthorized Products; (2) all damage

suffered by Plaintiff; and (3) the costs of this action and that said amount be trebled

or otherwise multiplied to the extent permitted by statute. In addition, Plaintiff




                                          39
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 40 of 44 PageID #: 260




reserves the right to elect statutory damages up to and including $2,000,000 per

counterfeit mark pursuant to 15 U.S.C. §1117(c).

      3.      That Plaintiff be awarded such other monetary damages, recovery and

awards as appropriate under the law.

      4.      That Armadillo, its officers, directors, principals, agents, servants,

affiliates, employees, attorneys, representatives, successors and assigns, and all

those in privy or acting in concert or participation with Armadillo, and each and all

of them, be preliminarily and permanently enjoined and restricted from directly or

indirectly:

              (a)   claiming or representing that any products and/or services sold

by Armadillo are made directly by Gibson pursuant to Gibson’s strict quality

control standards or Gibson has authorized, licensed, or sponsored the use by

Armadillo of the Gibson Trademarks for those products;

              (b)   using, in any manner, or holding itself out as having rights to

use Gibson’s Flying V Body Shape Design® Trademark, Explorer Body Shape

Design® Trademark, ES Body Shape Design® Trademark, SG Body Shape Design®

Trademark, Dove Wing Headstock Design® Trademark, HUMMINGBIRD®

Trademark, or MODERNE® Trademark, or any other name, mark or design

confusingly similar to the Gibson Trademarks to designate, describe or refer to




                                         40
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 41 of 44 PageID #: 261




themselves or in conjunction with any product or service, including any use in

conjunction with any Internet activities conducted by it or on its behalf such as any

use as a domain name or in the text, graphics and hypertext metatags of any

Internet website;

             (c)    requesting or inducing Internet search engines to display links

to the Armadillo’s website or other websites displaying or promoting Armadillo’s

products or services when potential customers using those search engines search

for terms containing variations of Gibson’s Flying V Body Shape Design®

Trademark, Explorer Body Shape Design® Trademark, ES Body Shape Design®

Trademark, SG Body Shape Design® Trademark, Dove Wing Headstock Design®

Trademark, HUMMINGBIRD® Trademark, or MODERNE® Trademark;

             (d)    selling, offering for sale, promoting, advertising, distributing or

providing or offering to provide any goods or services in conjunction with the

Gibson Trademarks or any other name, mark or design confusingly similar to the

Gibson Trademarks in conjunction with any product or service; and

             (e)    engaging in any course of conduct likely to cause confusion,

deception or mistake or injure Plaintiff’s business reputation or dilute the Gibson

Trademarks or appropriate the goodwill and reputation of said marks or lead to the

passing off of Armadillo’s products and services as Gibson products and services.




                                          41
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 42 of 44 PageID #: 262




      5.     That the Court issue an Order directing Armadillo to file with the

Court and serve on Plaintiff, within thirty (30) days after the service on Armadillo

of such injunctions, a report in writing and under oath, setting forth in detail the

manner and form in which Armadillo has complied with the injunction.

      6.     That the Court award judgment in favor of the Plaintiff in the amount

of treble damages.

      7.     That the Court award to Plaintiff punitive damages sufficient to deter

Armadillo from committing such willful acts of infringement in the future.

      8.     That the Court requires a full and complete accounting of all monies

received by Armadillo as a result of the infringement.

      9.     That Armadillo be required to deliver to Plaintiff all merchandise,

packaging, labels, boxes, cartons, advertising, brochures, documents, advertising

and promotional materials and other things, possessed, used or distributed by

Defendant, or on its behalf, which use the Gibson Trademarks or any other name,

mark or design confusingly similar to the Gibson Trademarks.

      10.    That Plaintiff be awarded the costs of this action and its

disbursements, and reasonable attorneys’ and investigatory fees incurred, and as

otherwise appropriate herein, pursuant to 15 U.S.C. §1117 or other appropriate

statute or law.




                                        42
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 43 of 44 PageID #: 263




      11.    For interest on all amounts found to be due to Plaintiff from

Armadillo, at the prevailing rate, from the date of said amounts or any part thereof

became or becomes due.

      12.    That the Court requires Armadillo to notify its commercial associates,

dealers, master distributors, suppliers and customers of this Order.

      13.    That Plaintiff be granted such other monetary, equitable and further

relief, as this Court may deem appropriate under federal, state and common law.

      14.    That the Court retain jurisdiction of this action for the purpose of

enabling Plaintiff to apply to the Court, at any time, for such further orders and

directions as may be necessary or appropriate for the interpretation or execution of

any Order entered in this action, for the modification of any such Order, for the

enforcement or compliance therewith and for the punishment of any violation

thereof.

                         DEMAND FOR JURY TRIAL

      Gibson hereby demands a jury trial on all issues.

      Respectfully submitted, this 6th day of June 2019.

                                              /s/ Stephen D. Howen
                                              Stephen D. Howen
                                              State Bar No. 10117800
                                              Law Office of Steve Howen
                                              7111 Bosque Blvd.
                                              Suite 305



                                         43
Case 4:19-cv-00358-ALM Document 7 Filed 06/06/19 Page 44 of 44 PageID #: 264




                                         Waco, TX 76710
                                         Telephone: (254) 826-6526
                                         Facsimile: (254) 822-4926
                                         steve@stevehowenlegal.com
                                         Attorney for Plaintiff
                                         GIBSON BRANDS, INC.




                                    44
